Order entered April 10, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00178-CV

               IN RE CENTRAL NORTH CONSTRUCTION, LLC, Relator


                 Original Proceeding from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-03754

                                          ORDER
       In accordance with the Court’s opinion issued this date, the petition for writ of

mandamus is CONDITIONALLY GRANTED.                   The Court ORDERS the trial judge, the

Honorable Ken Molberg, Judge of the 95th District Court, to VACATE his February 7th, 2014

order requiring that Central North disclose to real party the dollar amount of gross revenues

received by Biodynamic Research Corporation (BRC) from insurance companies, their policy

holders, manufacturers and their attorneys, separately for the years 2009 through 2013 and to

disclose to real party for the same time period the dollar amount of gross revenues received by

BRC from each insurance company, policy holder or their counsel involved in this case.

       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this
order, a certified copy of its order issued in compliance with this order. We ORDER that relator

recover its costs of this original proceeding from real party in interest.

       .


                                                       /s/     ADA BROWN
                                                               JUSTICE